        Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 1 of 8
                                                                                   FILED
                                                                                    !STRICT COURT
                                                                                                      -
                                                                             J:ASTi~rfo,sTRICT ARKANSAS


                     IN THE UNITED STATES DISTRICT COURT
                                                                                    MAR O4     eo
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


MICHAEL WHITEHEAD                                                                     PLAINTIFF


vs.                                     No. 4:20-cv-qi'.J.1/- ~lf!.ul


CONWAY CYCLE SHOP, LLC,                                             /.   1, ",/_   DEFENDANTS
and ROBERT HANDFORD                 .            ·
                                  This case ass1gne
                                                      d to
                                                        1
                                                                    ¥~ 4
                                                             o·15t~·1ct ~ g--~.;::::--
                                  and to Magistrate Judge---!.-+:'-----
                                                                            e~.


                                 ORIGINAL COMPLAINT                                   (/


      COMES NOW Plaintiff Michael Whitehead ("Plaintff'), by and through their

attorneys Lydia H. Hamlet and Josh Sanford of Sanford Law Firm, PLLC, and for his

Original Complaint against Defendants Conway Cycle Shop, LLC, and Robert Handford

(collectively "Defendant" or "Defendants), he does hereby state and allege as follows:

                        I.       PRELIMINARY STATEMENTS

       1.    This is an action brought by Plaintiff against Defendant for violations of the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"), and the Arkansas

Minimum Wage Act, Ark. Code Ann.§ 11-4-201, et seq. (the "AMWA").

      2.     Plaintiff seeks declaratory judgment, monetary damages, liquidated

damages, costs, and a reasonable attorneys' fee, as a result of Defendant's policy and

practice of failing to pay Plaintiff sufficient overtime wages under the FLSA and under

the AMWA within the applicable statutory limitations period.

      3.     Upon information and belief, within the three years prior to the filing of the

Complaint, Defendant has willfully and intentionally committed violations of the FLSA

and the AMWA as described, infra.

                                            Page 1 of8
                       Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
        Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 2 of 8




                              II.     JURISDICTION AND VENUE

       4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.     Plaintiffs' claims under the AMWA form part of the same case or

controversy and arise out of the same facts as his FLSA claims.

       6.     This Court has supplemental jurisdiction over Plaintiffs' AMWA claims

pursuant to 28 U.S.C. § 1367(a).

       7.     Defendant conducts business within the State of Arkansas.

       8.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

       9.     Plaintiff was employed at Defendant's business in the Central Division of

the Eastern District of Arkansas. Therefore, the acts alleged in this Complaint had their

principal effect within the Eastern District, and venue is proper in this Court pursuant to

28 U.S.C. § 1391.

                                    Ill.     THE PARTIES

       10.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully incorporated in this section.

       11.    Plaintiff is a citizen of the United States and a resident and domiciliary of

the State of Arkansas.




                                              Page 2 of 8
                         Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Original Complaint
          Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 3 of 8



        12.   Separate Defendant Conway Cycle Shop, LLC ("Conway Cycle Shop"), is

a domestic limited liability company.

        13.   Conway Cycle Shop's registered agent for service is Robert M. Handford,

at 1523 Mill Street, Conway, Arkansas 72034.

        14.   Defendant Robert Handford is an individual and a resident of Arkansas.

        15.   Defendants operate a website at http://www.conwaycycle.com/.

                               IV.     FACTUAL ALLEGATIONS

        16.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

        17.   Defendant primarily provides mechanical services for motorcycles,

scooters and all-terrain vehicles.

        18.   Handford is the owner, principal, officer and/or director of Conway Cycle

Shop.

        19.   Handford manages and controls the day-to-day operations of Conway

Cycle Shop, including but not limited to the decision to not pay Plaintiff a sufficient

premium for hours worked in excess of forty (40) per week

        20.   During the relevant time, Defendant had at least two (2) employees who

engaged in interstate commerce or in the production of goods for interstate commerce,

or who handled, sold, or otherwise worked on goods or materials that had been moved

in or produced for interstate commerce.

        21.   Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately




                                             Page 3 of 8
                        Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
        Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 4 of 8



stated) during each of the three calendar years preceding the filing of this Original

Complaint.

       22.    Defendant was, at all times relevant hereto, Plaintiff's employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

       23.    Defendant employed Plaintiff as a motorcycle technician from July of 1999

until November of 2019.

       24.    At all times material hereto, Plaintiff was entitled to the rights, protections,

and benefits provided under the FLSA and the AMWA.

       25.    Plaintiff participated in interstate commerce as part of his job duties by

working on vehicles which had been produced out of state.

       26.    Plaintiff was paid at or around $20.23 per hour.

       27.    Plaintiff regularly worked over forty hours in a week.

       28.    Defendant did not pay Plaintiff an overtime premium for hours worked over

forty each week.

       29.    Defendant misclassified Plaintiff as an independent contractor, and as

exempt from the overtime requirements of the FLSA.

       30.    Defendant expected Plaintiff to follow Defendant's policies regarding his

employment.

       31.    Plaintiff did not provide any training for any employee nor did he direct the

work of any employee.

       32.    Plaintiff did not select any employees for hire, nor did Plaintiff have any

ability to fire employees.

       33.    Plaintiff did not have any control of or authority over any employee's rate

                                             Page4 of 8
                        Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
             Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 5 of 8



of pay or working hours.

        34.     Plaintiff was required to wear Defendant's company uniforms.

        35.      Defendant determined           Plaintiff's pay scale without input from or

negotiation with Plaintiff.

        36.      Defendant set prices for services without input from or negotiation with

Plaintiff.

        37.      Defendant made decisions on advertising Defendant's business without

Plaintiff's input.

        38.      Defendant made decisions on what new business to pursue or take

without Plaintiff's input.

        39.      Plaintiff did not negotiate contracts or prices with Defendant's customers.

        40.      Defendant assigned Plaintiff specific jobs and duties, and he was not

allowed to refuse those jobs or duties.

        41.      Defendant required Plaintiff to follow the directions of Defendant with

respect to repairing motorcycles and other vehicles.

        42.      Plaintiff had no opportunity to share in Defendant's profits.

        43.      Plaintiff did not share in Defendant's losses.

        44.      Plaintiff was and is entitled to lawful overtime wages for all hours worked

over forty (40) per week.

        45.      It was Defendant's commonly applied practice to not pay Plaintiff lawful

overtime wages for all hours worked in excess of forty (40) per week.

        46.      Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff violated the FLSA and the AMWA.

                                                  Page 5 of8
                             Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                              Original Complaint
        Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 6 of 8



                            VI.   FIRST CAUSE OF ACTION
                            (Claim for Violation of the FLSA)

       47.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       48.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       49.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the FLSA, 29 U.S.C. § 203.

       50.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       51.    29 U.S.C. §§ 206 and 207 require employers to pay employees a

minimum wage for all hours worked up to forty (40) in one week and overtime wages of

one and one-half times the regular rate of pay for all hours worked over forty (40) in one

week unless the employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       67.    During the period relevant to this lawsuit, Defendant misclassified Plaintiff

as an independent contractor.

       68.    Despite the entitlement of Plaintiff to lawful overtime wages under the

FLSA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

       69.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       70.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
                                            Page 6 of8
                       Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
         Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 7 of 8



attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                          VII.   SECOND CAUSE OF ACTION
                           (Claim for Violation of the AMWA)

       71.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       72.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann. § 11-4-201, et seq.

       73.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       74.    Sections 210 and 211 require employers to pay employees a minimum

wage for all hours worked up to forty (40) and to pay one and one-half times regular

wages for all hours worked over forty (40) in a week unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

       75.    Despite the entitlement of Plaintiff to lawful overtime wages under the

AMWA, Defendant failed to pay Plaintiffs lawful overtime wages for all hours worked

over forty (40) in each one-week period.

       76.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       77.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint, pursuant to Ark. Code Ann.§ 11-4-218.


                                             Page 7 of8
                        Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
0   ••   l   ~.   '
                               Case 4:20-cv-00234-BRW Document 1 Filed 03/04/20 Page 8 of 8



                                                    IX.    PRAYER FOR RELIEF

                             WHEREFORE, premises considered, Plaintiff Michael Whitehead respectfully

                      prays that each Defendant be summoned to appear and to answer herein and for

                      declaratory relief and damages as follows:

                             A.     A declaratory judgment that Defendant's practices alleged herein violated

                      the FLSA, the AMWA, and their relating regulations;

                             B.     Judgment for damages for all unpaid overtime wages pursuant to the

                      FLSA, the AMWA, and their relating regulations;

                             C.     Judgment for liquidated damages pursuant to the FLSA, the AMWA, and

                      their relating regulations;

                             D.     An order directing Defendant to pay Plaintiff prejudgment interest, a

                      reasonable attorneys' fee, and all costs connected with this action; and

                             E.     Such other and further relief as this Court may deem just and proper.

                                                                                 Respectfully submitted,

                                                                                 PLAINTIFF MICHAEL WHITEHEAD

                                                                                 SANFORD LAW FIRM, PLLC
                                                                                 ONE FINANCIAL CENTER
                                                                                 650 S. SHACKLEFORD, SUITE 411
                                                                                 LITTLE ROCK, ARKANSAS 72211
                                                                                 TELEPHONE: (501) 221-0088
                                                                                 FACSIMILE: (888) 787-2040


                                                                                1a&dt~~ f
                                                                                 Ark. Bar No. 2011082




                                                                                         nf d
                                                                                       ar No. 2001037
                                                                                  josh@sanfordlawfirm.com
                                                                    Page 8 of 8
                                               Michael Whitehead v. Conway Cycle Shop, LLC, et al.
                                                    U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                                                Original Complaint
